            Case 1:16-cv-02032-CKK Document 38 Filed 12/18/20 Page 1 of 8




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
DAVID AUSTIN LINDSEY                )
                                    )
            Plaintiff               )
                                    )   Civil Action No. 16-2032 (CKK)
            v.                      )   (ECF)
                                    )
FEDERAL BUREAU OF                   )
INVESTIGATION,                      )
                                    )
            Defendant.              )
____________________________________)

             DEFENDANT’S MOTION FOR A STATUS CONFERENCE CALL

       The Federal Bureau of Investigation (“Defendant”), by and through undersigned counsel,

respectfully submits Motion for Status Conference Call. Defendant is available for a

Conference Call at the Court’s convenience. In support hereof, Defendant states the following:

       1.       In April of this year, after this case had been fully briefed by the undersigned’s

predecessor, this case was reassigned to him. Shortly after the Court granted Defendant’s

dispositive motion, see ECF No. 20, and denied the dispositive motion filed by David Austin

Lindsey (“Plaintiff”), see ECF No. 20, Plaintiff’s counsel reached out to the undersigned for

consent to more time to resolve the issue of fees.

       2.       Plaintiff’s counsel stated that the “process will facilitate our mutual interests in

avoiding preparing unnecessary fee motion filings, and encouraging a non-adversarial resolution

as to the remaining issue of fees and costs in this FOIA action.” 1 Defendant could not agree



       1
               All quotes are accurate and from relevant portions of the parties’ email
correspondence, but the undersigned does not see the need to burden the Court by attaching them
as exhibits unless the Court requests them.
                                                1
            Case 1:16-cv-02032-CKK Document 38 Filed 12/18/20 Page 2 of 8




more that a mutually beneficial and cost effective resolution that is less burdensome for the

Court would be the right resolution of the fees issue and consented.

       3.       The parties engaged in a lot of back-and-forth regarding a settlement amount that

is not relevant for purposes of this motion. Suffice it to say that on December 4, 2020,

Defendant made an offer for settlement for a sum certain $1,500 less than Plaintiff’s ask. On

December 7, 2020, Plaintiff’s counsel responded as follows:

                Although Defendant’s revised settlement offer of [December 4,
                2020] is considerably below Plaintiff’s reduced fee settlement
                offers, Plaintiff would be willing to conditionally accept that offer,
                if the settlement expressly includes language providing for that
                discounted payment within 30 days of this date (per the examplars
                [sic] attached), and with language providing for payment of
                [redacted] if payment is not received by the specified payment
                date. I’ve attached two samples of that type of settlement
                language approved by your office. It’s been my experience that
                all federal agencies have always met the specified payment dates in
                these settlements to save payment of the additional fees required
                for late payment. Please feel free to call if you wish to discuss
                this matter.

       4.       Both exemplars contained language that payment would be made “within [30 or

60] days from dismissal of the above-captioned litigation, those agencies shall receive a discount

of $500 each in satisfaction of all fees and costs. If any Defendant agency fails to meet the thirty

(30) day deadline, the payment shall be the [agreed] lump sum described in Paragraph No. 2

above.” Neither exemplar had any language, as Plaintiff’s counsel proposed here, for a

ballooned payment if not made within thirty (30) days. Rather they appeared to have language

reflecting that the agencies would receive a discount if they paid within thirty (30) days.




                                                  2
            Case 1:16-cv-02032-CKK Document 38 Filed 12/18/20 Page 3 of 8




       5.       Later that same day, December 7, 2020, the undersigned responded that “I have to

check with FBI first, but I believe they can do thirty (30) days from whatever date we file a

stipulation regarding fees. i.e., the date of the actual agreement. The clock cannot start ticking

from now. It starts once we’ve put something on the docket.” Given that processing of any

payment would fall directly during this holiday period and given the possibility of reduced

processing speeds due to COVID, it was prudent for the undersigned to make this inquiry first.

       6.       On Friday December 11, 2020, Plaintiff’s Counsel stated that “[i]f we do not

receive confirmation in writing of a date certain expedited payment date in this matter by COB

on Friday [December 18, 2020], all current settlement offers will be off the table [emphasis in

original.]”

       7.       On Tuesday, December 15, 2020, after getting a response from the FBI, the

undersigned responded that “[j]ust as I proposed, all three filed stipulations have one thing in

common – the trigger date is the date of filing/dismissal. Given the upcoming holidays, I

believe the FBI would be able to make a payment within forty five (45) days. The [exemplar]

Jett stipulation had a sixty (60) day provision. Forty five splits the difference and again is

reasonable in light of the upcoming holidays. Do you want to draft the stipulation for this case

or should I?”

       8.       Later the same day, Plaintiff’s counsel responded that “Defendant’s counter offer

is rejected, and Plaintiff will proceed with fee motion in this matter per the existing briefing

schedule.” When Defendant inquired into the basis of the rejection, Plaintiff’s counsel

responded that “[t]he basis is that the counter offer is unacceptable to Plaintiff.” Plaintiff’s

counsel’s own words here and his prior “conditional acceptance” language suggest that even he


                                                  3
            Case 1:16-cv-02032-CKK Document 38 Filed 12/18/20 Page 4 of 8




believed that the parties had reached an agreement on an amount and only needed to iron out a

timetable for payment.

       9.       The undersigned added that “[i]f we get a stipulation on the docket by next

Tuesday [December 22, 2020] (I cannot guarantee that date unilaterally as you have to sign off

as well), the payment date would be February 5, 2021. That should be date certain enough and

within all of the parameters we’ve discussed and reached prior to your [December 18, 2020]

date.” Thus, the undersigned had provided a “date certain” by which payment could be made

approximately one month after the date that Plaintiff’s counsel had requested and that is realistic

given the upcoming holidays and COVID slowdowns.

       10.      When the undersigned pushed back asking “[w]hat part of [counteroffer] is

‘unacceptable?’”, Plaintiff’s counsel responded “[a]ll of it - - we just don’t have a settlement in

this action . . . I have provided you with ample opportunities to timely settle this action several

months ago, and you (or your client) refused to timely cooperate.” Plaintiff’s counsel seems to

have forgotten that he proposed that the date for a final settlement or bust is today, December 18,

2020. Therefore, it appears that Plaintiff’s counsel’s rejection on the basis of “untimeliness” is a

subterfuge to reject the settlement amount that he had previously “conditionally accepted.”

Therefore, the only remaining issue was no longer the fee amount, which had already been

resolved, but when the payment would be made.

       11.      Again, Plaintiff’s counsel stated that “Defendant failed and refused to timely

accept Plaintiff’s settlement” even though he set the date of December 18, 2020. Plaintiff’s

counsel had no reasonable basis to reject the “counteroffer” regarding when payment would be

made or, at the very least, respond with an earlier date that the undersigned could have taken


                                                  4
            Case 1:16-cv-02032-CKK Document 38 Filed 12/18/20 Page 5 of 8




back to the FBI to see whether a payment could be made in perhaps late January 2021.

Plaintiff’s counsel should not be allowed to take an unreasonable position regarding the time of

payment in the midst of the holidays and COVID as an excuse to bail out the parties’ agreement

on fees.

        12.     Plaintiff’s counsel has repeatedly admonished the undersigned that “[if] you wish

to continue to pursue a potential settlement in this action, I would once again encourage you to

pick up the telephone, and call to discuss settlement issues[.]” Accordingly, the undersigned

called Plaintiff’s counsel yesterday and left a voicemail. Earlier today, Plaintiff’s counsel

returned the undersigned’s call. Because Plaintiff’s counsel has a propensity to be

condescending, the call did not serve the purpose that the undersigned had hoped and it quickly

devolved. 2

        13.     Pursuant to LCvR 7(m), the undersigned notified Plaintiff’s counsel of his

intention to file this motion and Plaintiff’s counsel responded that “I will need to see a draft of

your motion before taking a position. Please provide a copy before filing anything with the court.

Certainly, if you are filing a motion for a status conference, said motion needs to clearly state

that it is Plaintiff’s position that there has not been a settlement of fees and costs in this action,

which is why Plaintiff is moving forward with fee motion filings per the parties’ [January (sic)

18 Joint Status Report] and the Court’s [November 18, 2020] scheduling order. Also, since

Plaintiff’s counsel is located out of state, we would seek to appear telephonically for any status

conference, and that should be made clear in any filing.”




        2
              In an earlier email exchange between counsel, Plaintiff’s counsel had berated the
undersigned for using the colloquialism “goin [somewhere]” rather than his preferred “going.”
                                                5
          Case 1:16-cv-02032-CKK Document 38 Filed 12/18/20 Page 6 of 8




       14.     The undersigned does not believe that LCvR 7(m) requires him to provide

opposing counsel with a copy of a proposed nondispositive motion prior to filing, but only to

seek consent. Subsequently, Plaintiff’s counsel sent another email indicating that he does not

consent to this request.

       15.     Ultimately, Defendant firmly believes that it is in the parties’ interest and the

interest of efficient and timely resolution of this relatively minor dispute that the parties should

appear before it telephonically to explain their respective positions further. Plaintiff’s claim that

the settlement is untimely flies in the face of the deadline he set of today to accept the settlement.

Plaintiff should not be allowed to scuttle a settlement by unreasonably withholding a

counteroffer on what could be an acceptable earlier payment date. Nor should Plaintiff’s

counsel be able to use the excuse of untimeliness to reject an offer he already “conditionally

accepted.”

December 18, 2020                              Respectfully submitted,


                                               MICHAEL R. SHERWIN
                                               United States Attorney

                                               DANIEL F. VAN HORN, D.C. Bar # 924092
                                               Civil Chief

                                               By:       /s/
                                               KENNETH ADEBONOJO
                                               Assistant United States Attorney
                                               Judiciary Center Building
                                               555 4th Street, N.W. B Civil Division
                                               Washington, D.C. 20530
                                               Telephone: (202) 252-2562




                                                  6
         Case 1:16-cv-02032-CKK Document 38 Filed 12/18/20 Page 7 of 8




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
DAVID AUSTIN LINDSEY                )
                                    )
            Plaintiff               )
                                    )   Civil Action No. 16-2032 (CKK)
            v.                      )   (ECF)
                                    )
FEDERAL BUREAU OF                   )
INVESTIGATION,                      )
                                    )
            Defendant.              )
____________________________________)

                                            [PROPOSED]ORDER

       After considering this motion, the record herein, and applicable law,

       it is this ____ day of ________________, 202_, hereby

       ORDERED, that the Defendant’s motion is hereby GRANTED; and it is

       FURTHER ORDERED, that the parties shall appear before the Court for a telephonic

status conference on December __, 2020, at __ _.m.



                                                     HON. KOLEEN KOLLAR KOTELLY
                                                     UNITED STATES DISTRICT JUDGE




                                                7
         Case 1:16-cv-02032-CKK Document 38 Filed 12/18/20 Page 8 of 8




                               CERTIFICATE OF SERVICE


       I certify that I caused a copy of the foregoing Defendant’s Motion for a Status

Conference to be served upon Plaintiff’s counsel via ECF.

                                                  /s/
                                            KENNETH ADEBONOJO
                                            Assistant United States Attorney




                                                8
